Title: From Thomas Jefferson to Albert Gallatin, 30 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to mr Gallatin 
                     
                     Oct. 30. 08.
                  
                  I inclose you the financial paragraph with your amendments. I shall insert one on the militia, but doubt whether I can say any thing about the deficiency of the revenue if the embargo is continued, having declined expressing any opinion on it’s continuance. the whole of the paragraphs respecting our foreign affairs will be to be remodelled in consequence of the return of the Hope. the manufacturing paragraph is also remanufactured. Affte. salutns.
                  I am puzzled about the Martinique paupers.
               